Citation Nr: 1340112	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, claimed as secondary to service-connected bilateral pes planus with hallux valgus deformity, left ankle arthritis, or right knee arthritis with strain, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which in relevant part, denied the Veteran's petition to reopen his claim for service connection for a left knee disability. 

The Board notes that the appeal originally included issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral pes planus with hallux valgus deformity, left ankle arthritis, and right knee arthritis with strain.  The RO reopened and granted service connection for these claims in a September 2012 rating decision.  This decision constitutes a full grant of benefits.  Therefore, the claims of service connection for bilateral pes planus with hallux valgus deformity, left ankle arthritis, and right knee arthritis with strain are no longer on appeal.

In April 2013 the Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO.  A transcript of his testimony is of record.

Although the supplemental statements of the case (SSOCs) dated in September and October 2012 clearly reopened and then denied the Veteran's claim of entitlement to service connection for a left knee disability on its merits, the Board has a duty, under applicable law, to address the "new and material evidence" requirement in this claim.  If it is found that no new and material evidence has been submitted, the merits of the claim may not be considered.  Barnett  v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

The issue of entitlement to service connection for a left knee disability, claimed as secondary to bilateral pes planus with hallux valgus deformity, left ankle arthritis, or right knee arthritis with strain, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in August 2001 continued the prior denial of service connection for a left knee disorder, declining to reopen the Veteran's claim.

2.  The evidence added to the record since the August 2001 rating decision, is not cumulative or redundant; and by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability, claimed as secondary to a service-connected disability.   


CONCLUSION OF LAW

Evidence added to the record since the final August 2001 rating decision is new and material; thus, the claim of entitlement to service connection for a left knee disorder, claimed as secondary to service-connected bilateral pes planus with hallux valgus deformity, left ankle arthritis, or right knee arthritis with strain, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, with regard to the claim to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria

The Veteran is seeking to reopen a previously denied claim for service connection for a left knee disability, claimed as secondary to bilateral pes planus with hallux valgus deformity, left ankle arthritis, or right knee arthritis with strain.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Analysis

In a May 1996 rating decision, the RO denied entitlement to service connection for a left knee condition on the basis that there was no evidence showing permanent residual or chronic disability subject to service connection.  See Rating Decision, May 28, 1996.  In the final August 2001 rating decision, the RO confirmed and continued the denial finding that new and material evidence to reopen the claim had not been submitted.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final August 2001 rating decision.  This new evidence includes private treatment reports that were not previously associated with the claims file.  According to a May 2009 private treatment record, the Veteran's x-ray revealed some mild degenerative changes in the left knee.  The pertinent evidence also includes the Veteran's testimony at his April 2013 Travel Board hearing.  He testified that he began having problems with his left knee in 1992 and that his left knee disability may be related to his service connected right knee, left ankle, and bilateral pes planus disabilities.

The aforementioned evidence constitutes new and material evidence as it directly relates to whether the Veteran currently suffers from a left knee disability related to service.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


ORDER

The application to reopen the claim of entitlement to service connection for a left knee disability is granted, and, to that extent only, the appeal is granted.





REMAND

Presently, there is insufficient competent medical evidence on file for VA to make a decision on the Veteran's claim of entitlement to service connection for a left knee disability.  

During the April 2013 hearing, the Veteran reported receiving treatment from a private doctor in 1995 for his left knee complaints.  As those records are not currently associated with the claims file, and pursuant to VA's duty to assist, the Board must remand the case in order to obtain such pertinent records.  38 U.S.C.A § 5103A; 38 C.F.R. § 3.159

In addition, evidence of record reveals diagnoses and an x-ray finding of arthritis of the left knee.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Currently, there is no opinion regarding whether or not the Veteran's left knee disability is related to any in-service incident or caused or aggravated by any service-connected disabilities, as claimed by the Veteran.  Thus, a VA examination is needed to clarify the nature and etiology of the Veteran's current left knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining necessary authorizations for the release of treatment records from the Veteran, obtain and associate with the claims file all pertinent outstanding private medical records relating to the left knee disability on appeal that are not of record, to include any records from Health South, mentioned during the 2013 Board hearing.  See Board Hearing Transcript at 10.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review of the claims file and the clinical findings on examination, the examiner should provide a diagnosis for any current left knee disability.  Additionally, the VA examiner is asked to provide an opinion on the following:

(a)  Is it is at least as likely as not (e.g., a 50 percent or greater probability) that any left knee disability currently present is began in service or is causally linked to any incident of the Veteran's service?  

(b)  Alternatively, is it at least as likely as not (50 percent or greater probability) that any current left knee disability, was caused or aggravated by the Veteran's service-connected bilateral pes planus, right knee, or left ankle disabilities?  If a left knee disability was aggravated by a service-connected disability, to the extent that it is possible, the clinician is requested to provide an opinion as to approximate baseline level of severity of the nonservice connected left knee disability before the onset of aggravation.

The Board advises the clinician that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

In all conclusions, a discussion of the facts and medical principles involved will be necessary for the Board to weigh the opinion.  The examiner is requested to explain the basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After undertaking any other notification and/or development action deemed warranted, the RO/AMC should readjudicate the claim in light of any additional evidence added to the record since the last SSOC was issued.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate SSOC, and allow an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


